Citation Nr: 1508166	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-22 453	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. Driever 


INTRODUCTION

The Veteran served in the United States Army from September 1965 to August 1967.  He also served in the Army Reserves from August 1967 to September 1971 and the Army National Guard from February 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran twice testified in support of these claims during hearings at the RO, the first before a local Decision Review Officer (DRO) in October 2012 and the second before the undersigned Veterans Law Judge (VLJ) of the Board in June 2013.  That latter hearing before the Board is often and more commonly referred to as a Travel Board hearing.

VA processed this appeal partly electronically utilizing Virtual VA, which is a paperless claims processing system.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss and tinnitus are not shown to be related to or the result of his active military service, including especially noise exposure and consequent injury (acoustic trauma) during his service, and he did not have sensorineural hearing loss or tinnitus to a compensable degree within a year of his discharge from service.

2.  It is as likely as not the Veteran has PTSD because of his service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss and tinnitus were not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  But resolving all reasonable doubt in his favor, his PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the June 2013 hearing before the Board, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), or that there are any outstanding records that VA should obtain on his behalf.  Instead, he argues that, with regard to his PTSD claim, the VA examinations the RO afforded him during the course of this appeal are inadequate, conducted by the same examiner, and conflicting with his treatment records on the matter of whether he has PTSD owing to his service.  Allegedly, then, either an additional opinion is needed or, because more than 50 percent of the evidence is favorable to this claim, it should be decided in his favor by resolving all reasonable doubt to his advantage.  38 C.F.R. § 3.102.

The Board does not find another opinion necessary.  Rather, as discussed below, there is acknowledgement of this PTSD diagnosis, thereby alleviating any need for further opinion on this particular element of this claim.  Resolution of this claim, instead, turns on whether there also is the additionally-required proof of the occurrence of a traumatic event ("stressor") during the Veteran's service supporting this diagnosis and its purported linkage to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Importantly, this is a factual, not medical, determination.  Far more often than not, the Board makes factual determinations, whereas the VA examiners make the necessary medical determinations.  There are limited instances when it is permissible to rely on after-the-fact medical determinations when deciding whether a Veteran has PTSD owing to his military service, and these exceptions are discussed in 38 C.F.R. § 3.304(f)(2) and (f)(3).

And as concerning the remaining claims for bilateral hearing loss and tinnitus, the Veteran has had the requisite VA compensation examination for the necessary medical opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

No further notice or assistance thus is required prior to adjudicating these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that the claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2014).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical and electronic (paperless) portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

A.  Bilateral Hearing Loss & Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus should be service connected because he developed these conditions on account of exposure to high-pitched diesel engine, heavy equipment and small arms fire noise and consequent injury, i.e., acoustic trauma, while serving as a vehicle operator on active duty in Vietnam.  According to March 2010, June 2010 and April 2013 written statements and his June 2013 hearing testimony, the noise to which he was exposed originated from M-14s, pistols, M60s, grenades, rockets, truck and C-130 plane engines, and a fuel depot explosion.  Allegedly, despite working 12 hours daily, he never wore hearing protection and the high-pitched engine noise left his ears ringing even when he was off duty.  


There is no disputing he has these claimed conditions, so that they currently exist or at least have at some point since the filing of his claims for them.  See 38 C.F.R. § 3.385 (2014) (defining what constitutes a ratable hearing loss disability by VA standards), VA treatment records dated since 2009 (which include diagnoses of hearing loss bilaterally by VA standards, and August 2010 and July 2012 VA examination reports (which include diagnoses of hearing loss, sensorineural in the right ear and mixed (meaning a combination of sensorineural and conductive) in the left ear, also of tinnitus).

But as earlier explained, it is not enough merely to show the Veteran has these claimed conditions, as there also has to be attribution of them to his military service to in turn warrant the granting of service connection.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To prevail on the issue of service connection, there must be competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., nexus, between the injury or disease in service and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

"Active military, naval, or air service" includes any period of active duty (AD) and active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).


ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the two weeks of training done during each summer ("summer camp"), whereas INACDUTRA generally encompasses the one weekend of training done each month ("weekend warrior" training).

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which include sensorineural hearing loss and tinnitus, if a Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  But this presumption of service connection only applies to AD, not also ACDUTRA and INACDUTRA.  The same is true for the presumptions of soundness and aggravation since they, too, only apply to AD, not also ACUDTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

It is also possible to show the required correlation between current disability and service by showing a condition was first noted during service and that there has been continuity of symptoms since.  See 38 C.F.R. § 3.303(b).  But this alternative pleading-and-proof exception only applies to the conditions specifically determined by 38 C.F.R. § 3.309(a) to be chronic, per se, and as explained only applies to AD, not also ACDUTRA and INACDUTRA.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

The Veteran asserts that the noise exposure at issue occurred during his AD, not during any period of ACDUTRA or INACDUTRA.  Considering this assertion in conjunction with all other pertinent documents in the claims file, the Board finds the evidence fails to satisfy all elements of these claims for service connection for bilateral hearing loss and tinnitus, specifically, the nexus element, and irrespective of whether these claims are considered on a direct-incurrence or presumptive basis.  

During the Veteran's July 1965 military pre-induction examination, an audiometer revealed a 30-decibel loss in his left ear at 3000 Hertz (Hz); all other findings in the relevant frequencies of 500 to 4,000 Hz were within normal limits.  [Note:  The standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for ratable hearing loss disability found at 38 C.F.R § 3.385 is based on ISO rather than ASA units.  The audiometric data from during the Veteran's service therefore is presumed to have been reported in ASA units.  Thus, the military audiogram findings must be converted from ASA to ISO units.]

Regardless, however, during service no examiner diagnosed the Veteran with hearing loss, by VA standards or otherwise.  That said, he need not necessarily have had a ratable hearing loss disability according to 38 C.F.R. § 3.385 during his time in service, or even during the one-year presumptive period following the conclusion of his service allowing for the presumption of sensorineural hearing loss and tinnitus during his service if manifested to a minimum compensable degree of at least 10-percent disabling.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). See also 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  Instead, he need only currently satisfy the threshold minimum requirements of this VA regulation (§ 3.385) and have probative evidence attributing his present-day ratable hearing loss disability and tinnitus to his service, as opposed to intervening ("intercurrent") causes, to, in turn, warrant the granting of service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The RO has conceded the Veteran had noise exposure during his AD service when, from September 1965 to August 1967, he served in transportation in the capacity alleged.  See 38 U.S.C.A. § 1154(a) (requiring due consideration of the circumstances, conditions and hardships of a Veteran's service).  As a result of the RO's concession in this regard, the in-service-incurrence element of these claims is satisfied.

The determinative issues are thus whether the Veteran developed the current bilateral hearing loss and tinnitus owing to that conceded noise exposure during his AD service or because of any other event, disease or injury during his service or whether there is the required indication of sensorineural hearing loss and/or tinnitus within the one-year grace period following the conclusion of his AD service to in turn warrant presuming these disorders were incurred during that service.  

In the report of the VA examination done in August 2010, the VA examiner concluded the current hearing loss and tinnitus were less likely than not related to the in-service noise exposure to diesel trucks, weapons and small arms fire without the benefit of hearing protection.  She based this conclusion on the following findings:  (a) Although the Veteran had 30-decibel loss in his left ear on pre-induction, a finding indicative of mild hearing loss (although not by VA standards), there is no evidence of a change in hearing during service; (b) On August 1967 examination, he responded that he had not had ear, nose or throat trouble or hearing loss; (c) There is no evidence of treatment for hearing loss until 2009, 42 years after the conclusion of his AD service; (d) In March 2009, he reported just a 10-year history of gradual hearing loss; (e) There is no subjective or objective way to either prove or disprove tinnitus; (f) Although in a June 2010 statement the Veteran reported tinnitus since the Vietnam War, on separation examination in August 1967 he conversely denied ear, nose and throat trouble; (g) His June 2010 written statement conflicts with reports of audiological and ear, nose and throat (ENT) evaluations conducted in February and March 2009 when he denied a history of tinnitus; and (h) On VA examination in August 2010 he reported having had ringing in his ears for a "long time."

In the report of a more recent VA examination in July 2012, the same examiner expressed the same conclusion, but provided additional rationale for doing so.  She noted that, on enlistment into the National Guard in February 1972, an audiogram revealed hearing within normal limits with no significant shift in hearing compared to the July 1965 enlistment audiogram.  She explained that hearing loss related to noise exposure is not known to be progressive after the fact.  She also observed the Veteran reported just a five- to ten-year history of tinnitus, which is far removed from the dates of his AD service.

Unfortunately, then, the Veteran's personal assertions are the only evidence of record providing a correlation or nexus between his hearing loss and tinnitus and his AD service.  And although he is competent to report when he began experiencing hearing difficulty and ringing in his ears (i.e., tinnitus), as these conditions are capable of lay observation and experience, because he has no specialized training or expertise in diagnosis and origin of such conditions, so concerning the ultimately determinative issue of causation, he is incompetent to establish the required linkage between these conditions and the circumstances, conditions and hardships of his service, in particular the noise exposure VA has accepted he experienced during his AD service.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

What is equally if not more significant, however, is that his lay statements and hearing testimony regarding just how long he has experienced hearing loss and tinnitus have been noticeably inconsistent, which in turn tends to undermine his credibility concerning this, even accepting his competency.  So his lay testimony ultimately does not have probative value, especially in comparison to the VA examiner's contrary conclusions, because probative value is determined both by the competency and credibility of testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, as the VA examiner pointed out, early during the course of this appeal, in February and March 2009, the Veteran denied ringing in his ears and indicated his hearing loss had developed gradually, but still approximately ten years prior to the visit (still decades after AD).  Later, during his first VA examination, he indicated that he had experienced these conditions for a long time.  Even later, in written statements, he indicated his tinnitus had first manifested during his AD.

Given his written and oral testimony, there simply is no competent and credible evidence establishing that his bilateral hearing loss and tinnitus are related to his AD service or date back to that service, including to the noise exposure talked about or any other in-service event, disease or injury, or that sensorineural hearing loss or tinnitus developed within a year of his discharge from that AD service to in turn warrant presuming they were incurred during that service.  The only competent and credible evidence addressing the origins of these disorders is the VA examiner's opinions, which are entirely unfavorable to these claims, so uncontroverted.

As such, the Board concludes that the preponderance of the evidence is against these claims.  The evidence in this case is not in relative equipoise, so the 
benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  PTSD

The Veteran is also claiming entitlement to service connection for PTSD.  According to a June 2010 written statement, while stationed and attached to a transportation unit for a year in Qui Nhon, Vietnam, he transported chemicals, including Agent Orange and Blue, experienced small arms fire from the enemy, and was involved in an attack at a fuel depot (witnessed it exploding), which resulted in loss of life.  

According to an April 2011 written statement, as a result of transporting the chemicals, he fears he will die from cancer.  Allegedly, he has nightmares of the events that occurred the night the fuel depot exploded.  He claims that he was working the night shift, which involved unloading ships at the old port facility in Qui Nhon, when the enemy overcame the fuel depot.  He recalls machine guns firing all night long, resulting in damage to the depot and the deaths of soldiers.  He claims he fought for his life and other soldiers' lives and never thought the night would end.

According to his October 2012 hearing testimony, the stressors he experienced in service, which caused him to develop PTSD include:  being given 20-year old 
C-rations; fearing that he was going to have his throat cut when he got his hair cut at the barber shop; fearing that he was going to fall into shark-infested waters when he unloaded ammunition from Mike boats to ships (had to climb up a steep rope in the dark); experiencing the fuel depot explosion, which took place two-tenths of a mile from his location; and having to burn human waste.

According to his July 2013 hearing testimony, he was often part of convoys, but never involved with the enemy and not in actual combat; rather, he occasionally heard gunshots.  He again explained the fear he had experienced when taking Mike boats out to ships, particularly because he did so at night when it was dark.  He indicated that he also feared going out at night when he was working days; occasionally he would go to a smoking parlor with another guy, both with rifles as they didn't know what they might encounter.  Once, one guy got stuck in quicksand and his rifle discharged, causing the Veteran and others to scatter.  He elaborated on the fuel depot incident, indicating that two soldiers died, but he wasn't there and did not see any casualties.  He testified that he heard the explosion and his heart went down to his feet.

To establish entitlement to service connection for PTSD, specifically, there must be medical evidence of record establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  If a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the Veteran's service, lay testimony alone may establish the occurrence of the stressor.  38 C.F.R. § 3.304(f)(3) (2014).

There is a similar presumption for Veterans who engaged in combat during service against an enemy force.  38 C.F.R. § 3.304(f)(2).

Here, there are differences of opinion regarding whether the Veteran has PTSD owing to his service.  However, there is no disputing that some of the medical evidence of record establishes this required diagnosis of PTSD.  So this element - the current disability element - is satisfied.  See VA treatment records dated since April 2010.

These records also satisfy the second element of a successful claim for service connection for PTSD as they also include a treatment provider's finding that the PTSD symptoms are due to the Veteran's combat tour in Vietnam.  And although he does not now claim in-service combat as a stressor leading to his PTSD, when seeking treatment he reported such combat to the treatment provider.  He indicated that his working conditions in Vietnam were extremely dangerous and that he feared for his life on a daily basis.  He also indicated that, once, when unloading ammunition from a Mike boat, he saw a guy fall and knew he was gone.  During subsequent treatment visits, the same treatment provider continued to diagnose PTSD based on this reported history of combat.

Even though other records in the file show this particular Veteran never specifically claimed to have experienced a combat stressor, per se, warranting application of the lessened pleading-and-proof requirements of 38 C.F.R. § 3.304(f)(2), the fact remains that at least some of the events in service he cites as the source or cause of his eventual diagnosis of PTSD arguably involve the type of fear of hostile military activity alternatively contemplated by 38 C.F.R. § 3.304(f)(3).  Indeed, the RO already has conceded that these claimed stressors occurred as alleged, even if not necessarily involving combat, per se.  And although the only stressor to which an evaluating clinician has linked the Veteran's PTSD to was on the premise it had occurred in combat, even if it did not there is the required suggestion the incident nonetheless still resulted in PTSD since it was sufficiently disturbing or traumatic to support this diagnosis alternatively under 38 C.F.R. § 3.304(f)(3), so even if not under subpart (f)(2).

According to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), a diagnosis of PTSD is presumably in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM), both in terms of the adequacy and sufficiency of the claimed stressor.  The Court also has held that, requiring corroboration of every detail of a claimed event, including the Veteran's personal participation, defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See also Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (reiterating that corroboration of every detail of the stressor is not required).  Thus, with application of the benefit-of-the-doubt doctrine, service connection for PTSD is warranted.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed, at least as concerning the claimed PTSD.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus also is denied.

However, service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


